Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This action is in response to Applicant’s submission of 04/30/2021. Claims, as amended, put the Application in a condition for allowance, therefore, entered. Claims 1-20 are presently pending, and allowed. 
 
Allowable Subject Matter

Claims 1-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1, 10, and 16 (and their respective dependent claims) are allowed.

The closest prior arts of record:


Bassi et al., USPN 6,005,872 (hereinafter “Bassi”), teaches a method and system for synchronization of clocks wherein, in a system including a digital decoder of a receiver equipped with a sampling clock and a digital encoder of an transmitter also equipped with a sampling clock, said method includes the following stages: in the transmitter, coding by packets of samples of a signal by time intervals of predetermined duration and triggering of the transmission of a data frame when a packet of data is ready to be sent; in the receiver, detection of start of said frame, and generation of a reference signal following said detection, said reference signal being used to correct the clock of the receiver. Another object of the invention is a method of synchronization of clocks wherein, in a system including a digital decoder of a receiver equipped with a sampling clock and a digital encoder of a transmitter also equipped with a sampling clock, in which the transmitter sends frames containing data packets corresponding to a number known of samples, said method includes the following stages in the receiver: reception of a data frame including a packet of data, decoding of said packet and writing of the decoded data in a memory, reading of said decoded data in said memory at a frequency that is a function of the frequency of said clock of the decoder, comparison at a predetermined time of the occupancy of said memory with respect to a threshold, and correction of said clock of the decoder according to the result of said comparison. The invention is applicable in the field of digital transmission, notably transmissions between digital visiophones.

Neither Elnathan, nor Bassi teach or reasonably suggest “wherein the transmitter counter value corresponds to a time which an encoder of the transmitter detected the start of frame”.

Therefore, claims 1, 10, and 16 comprise a unique combination of elements that are not taught or suggested by the art of record, available to the Examiner at this time, when considering the claims as a whole.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James R Marandi/
Primary Examiner, Art Unit 2421